 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   STEVE ROCKY NICKLAS,                                  Case No. 1:18-cv-00119-LJO-EPG (PC)

12                      Plaintiff,                         FINDINGS AND RECOMMENDATIONS,
                                                           RECOMMENDING THAT: 1) PLAINTIFF’S
13          v.                                             MOTION FOR LEAVE TO AMEND BE
                                                           GRANTED; 2) THIS CASE PROCEED ON
14   W. KOKOR and MS. MATA,                                PLAINTIFF’S CLAIM AGAINST
                                                           DEFENDANT MATA FOR FAILURE TO
15                                                         PROTECT IN VIOLATION OF THE EIGHTH
                        Defendants.                        AMENDMENT, AND ON HIS CLAIMS
                                                           AGAINST DEFENDANT KOKOR FOR
16                                                         SEXUAL ASSAULT IN VIOLATION OF THE
                                                           EIGHTH AMENDMENT, EXCESSIVE FORCE
17                                                         IN VIOLATION OF THE EIGHTH
                                                           AMENDMENT, DELIBERATE
18                                                         INDIFFERENCE TO SERIOUS MEDICAL
                                                           NEEDS IN VIOLATION OF THE EIGHTH
19                                                         AMENDMENT, AND RETALIATION IN
                                                           VIOLATION OF THE FIRST AMENDMENT;
20                                                         AND 3) ALL OTHER CLAIMS AND
                                                           DEFENDANTS BE DISMISSED
21
                                                           OBJECTIONS, IF ANY, DUE WITHIN
22                                                         TWENTY-ONE DAYS
23                                                         ORDER DENYING MISCELLANEOUS
                                                           REQUESTS
24
                                                           (ECF NOS. 47 & 52)
25

26          Steve Rocky Nicklas (“Plaintiff”) is a state prisoner proceeding pro se and in forma

27   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. This case is currently

28   proceeding “on Plaintiff’s claim against Defendant Mata for failure to protect in violation of the


                                                       1
 1   Eighth Amendment, and his claims against Defendant Kokor for sexual assault in violation of the

 2   Eighth Amendment, deliberate indifference to serious medical needs in violation of the Eighth

 3   Amendment, and for retaliation in violation of the First Amendment.” (ECF No. 12, p. 9).

 4           On July 30, 2019, Plaintiff filed a motion for leave to amend his complaint, along with a

 5   copy of the proposed amended complaint. (ECF Nos. 47 & 48). On August 12, 2019,

 6   Defendants filed their opposition to the motion. (ECF No. 49). On August 21, 2019, Plaintiff

 7   filed his reply. (ECF No. 52). Plaintiff included various requests for relief in his reply.

 8           For the reasons described below, the Court recommends that Plaintiff’s motion for leave

 9   to amend be granted; that this case proceed on Plaintiff’s claim against Defendant Mata for failure

10   to protect in violation of the Eighth Amendment, and on his claims against Defendant Kokor for

11   sexual assault in violation of the Eighth Amendment, excessive force in violation of the Eighth

12   Amendment, deliberate indifference to serious medical needs in violation of the Eighth

13   Amendment, and retaliation in violation of the First Amendment; and that all other claims and

14   defendants be dismissed.

15     I.    PLAINTIFF’S MISCELLANEOUS REQUESTS FOR RELIEF1

16           In his motion for leave to amend, Plaintiff asks the Court to order Defendants to

17   identify the Doe Defendants. The Court will deny this request because it is not the appropriate

18   way to request this information. If Plaintiff wants discovery from Defendants, he should first

19   serve a discovery request on Defendants. If Defendants are unable to provide the requested

20   information, Plaintiff may file a motion for a third party subpoena, as explained in the Court’s
21   scheduling order. (See ECF No. 69, p. 4).

22           Plaintiff makes four additional requests in his reply. First, Plaintiff “suggests” that a

23   “meet and confer” hearing be set regarding Plaintiff’s proposed amendments. Given that the

24   Court is recommending that Plaintiff’s motion to amend be granted, this request will be denied.

25           Second, Plaintiff requests that Felipe Garcia be permitted to assist him in any/all future

26   conferences related to this case. Plaintiff previously made this request (ECF No. 51), it was
27
             1
              The Court notes that, going forward, Plaintiff should not include miscellaneous requests for relief
28   throughout his motions and replies.


                                                               2
 1   denied (ECF No. 53), and it will be denied again. As the Court noted in the order denying

 2   Plaintiff’s previous request, Plaintiff may renew this request “when the telephonic trial

 3   confirmation hearing is less than two months away.” (Id. at 2).

 4             Third, Plaintiff attaches an exhibit, and requests that the Court take judicial notice of it.

 5   As the exhibit does not appear to be relevant to the motion currently before the Court, the Court

 6   will deny Plaintiff’s request for judicial notice.

 7             Finally, Plaintiff requests a copy of his original complaint. However, Plaintiff does not

 8   explain why he needs a copy of the original complaint. Therefore, Plaintiff’s request will be

 9   denied.

10    II.      PLAINTIFF’S ORIGINAL COMPLAINT

11             Plaintiff brought this action against primary care physician W. Kokor and medical

12   employee M. Mata. Plaintiff alleges that Defendant Dr. Kokor sexually assaulted Plaintiff during

13   a rectal examination on May 5, 2017, at or about 12:45 P.M., in the presence of Defendant Mata.

14   It appears that the events described in the complaint took place at Substance Abuse Treatment

15   Facility (“SATF”) in Corcoran, California.

16             Plaintiff’s neurosurgeon scheduled an appointment for Plaintiff to see Defendant Kokor

17   on May 5, 2017. On the day of the appointment, Defendant Kokor summoned Plaintiff into his

18   office, told him to pull his pants down, and called Defendant Mata in, who commented, “I already

19   know,” and proceeded to laugh with Defendant Kokor. Plaintiff further alleges that Defendant

20   Kokor “stuck his finger in [Plaintiff’s] rectum in a very vicious manner….” Plaintiff told
21   Defendant Kokor to get off of him and Defendant Kokor “backed up and said, ‘I have to examine

22   you’ and started to apologize.” Defendant Kokor proceeded to administer a second rectal exam.

23   Plaintiff alleges that in the second exam, Defendant Kokor “moved his finger back and forth

24   viciously, and it felt to [Plaintiff] like more than one finger.” Plaintiff told Defendant Kokor to

25   get off of him and proceeded to get dressed. In response, Defendant Kokor asked Plaintiff to

26   hand over his mobility vest, which Plaintiff relied on following lower spine surgery. Five months
27   after the alleged sexual assault, Plaintiff learned that Defendant Kokor also took away his lower

28   tier chrono.


                                                          3
 1           The Court screened Plaintiff’s complaint, and ordered that this case proceed “on

 2   Plaintiff’s claim against Defendant Mata for failure to protect in violation of the Eighth

 3   Amendment, and his claims against Defendant Kokor for sexual assault in violation of the Eighth

 4   Amendment, deliberate indifference to serious medical needs in violation of the Eighth

 5   Amendment, and for retaliation in violation of the First Amendment.” (ECF No. 12, p. 9).

 6   III.    PLAINTIFF’S MOTION FOR LEAVE TO AMEND

 7               a. Plaintiff’s Position

 8           Plaintiff alleges that he cannot read or write, and that he has no legal knowledge. (ECF

 9   No. 47, p. 1). An inmate was assisting him, but that inmate was transferred to a different facility.

10   (Id.). A different inmate is now assisting Plaintiff. (Id. at 2). This inmate has “some” legal

11   experience. (Id.).

12           Plaintiff states that he needs to amend his complaint because it clearly “misses critical

13   facts that are relevant.” (Id. at 1). Plaintiff seeks to add claims against two correctional officers,

14   a correctional sergeant, and a correctional lieutenant. (Id. at 2). The correctional officers were

15   personally involved in the allegations and were required to write incident reports. (Id. at 1-2).

16   The correctional sergeant and correctional lieutenant disregarded Plaintiff’s request for assistance

17   to report the incident. (Id. at 2).

18               b. Defendants’ Position

19           Defendants argue that leave to amend should be denied because the request for

20   amendment was made in bad faith. (ECF No. 49, p. 3). “Most notably, there is no explanation
21   from Plaintiff as to why new facts are being raised more than eighteen months after the filing of

22   the operative complaint. There has been no showing of diligence, or investigative measures taken

23   by Plaintiff, that would explain why these new allegations and defendants are coming to light.

24   Simply stated, the parties[’] respective version of the events has not changed. And, Plaintiff has

25   failed to provide the Court with a valid explanation as to why these new claims could not have

26   been pled eighteen months ago.” (Id.).
27           Additionally, Defendants argue that allowing Plaintiff to amend his complaint would

28   prejudice Defendants. (Id. at 4). “The proposed amended complaint would add four DOE


                                                        4
 1   officers and new claims against Dr. Kokor and Nurse Mata. However, Defendants have already

 2   investigated and participated in initial disclosures for Plaintiff’s current claims, and filed an

 3   answer in accordance with those allegations. To allow Plaintiff to amend his complaint—with

 4   allegations he was aware of at the time he initially filed his complaint—forces Defendants to

 5   restart their investigation and research into Plaintiff’s new claims. Furthermore, Defendants

 6   would have to move the Court to amend the current scheduling order and object to the current

 7   scheduling order which prevents Defendants from propounding any written discovery without

 8   leave of court. In sum, granting amendment stalls these proceedings indefinitely and prejudices

 9   Defendants.” (Id.).

10          Finally, Defendants argue that the proposed amendments are futile. (Id.). “Defendants

11   Kokor and Mata answered Plaintiff’s complaint and are still determining whether an exhaustion

12   defense for the currently-identified claims is viable. However, there has been no showing that an

13   appeal against the DOE officers or an appeal for these new facts has been submitted to the

14   institution in any manner.” (Id.). “[I]n all likelihood, Plaintiff’s proposed amendment would be

15   subject to an exhaustion defense, and months down the line, the parties would be back litigating

16   the same claims that Plaintiff previously raised. Adding unexhausted claims to this litigation is

17   simply futile.” (Id.) (emphasis in original).

18          “Plaintiff’s Doe pleading for the officers’ alleged misconduct is also futile. As a general

19   rule, Doe pleading is improper in federal court.” (Id. at 5).

20          “Lastly, Plaintiff’s state-law claims of negligence and malpractice require compliance
21   with the Government Claims Act. Presentation of a written claim, and action on, or rejection of

22   the claim are conditions precedent to suit. Thus, Plaintiff’s new claims concerning malpractice

23   and negligence would be subject to dismissal for failure to comply with the Government Claims

24   Act. Accordingly, permitting amendment for these claims would be futile and this factor weighs

25   against amendment.” (Id.) (citations omitted).

26              c. Legal Standards for Amendment
27          Courts “should freely give leave [to amend] when justice so requires.” Fed. R. Civ. P.

28   15(a)(2). “[T]his policy is to be applied with extreme liberality.” Morongo Band of Mission


                                                        5
 1   Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990). See also Waldrip v. Hall, 548 F.3d 729,

 2   732 (9th Cir. 2008). “However, liberality in granting leave to amend is subject to several

 3   limitations. Those limitations include undue prejudice to the opposing party, bad faith by the

 4   movant, futility, and undue delay.” Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

 5   F.3d 1047, 1058 (9th Cir. 2011) (internal quotation marks and citations omitted). See also

 6   Waldrip, 548 F.3d at 732. “[T]he consideration of prejudice to the opposing party [] carries the

 7   greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

 8                d. Analysis

 9           The Court will recommend that Plaintiff’s motion for leave to amend be granted. There is

10   no indication that Plaintiff filed his motion in bad faith. Plaintiff has alleged that he cannot read

11   or write, and that he is now receiving assistance from an inmate who has legal experience. This

12   appears to explain why Plaintiff is now attempting to amend his complaint, and Defendants have

13   not submitted any evidence suggesting Plaintiff’s explanation is inaccurate.

14           Additionally, it does not appear that amendment would prejudice Defendants. Plaintiff’s

15   motion for leave to amend was filed less than two weeks after the scheduling conference was

16   held. Moreover, in screening Plaintiff’s amended complaint, the Court will recommend that

17   Plaintiff only be allowed to add one claim against Defendant Kokor, which is based on the same

18   allegations that are already proceeding in this case. Thus, there appears to be little to no prejudice

19   to Defendants.2

20           As to Defendants’ argument that it would be futile to allow Plaintiff to add Doe
21   Defendants and state law claims, for the reasons described below, Defendants are correct.

22   However, as Plaintiff has stated an additional claim that should proceed past screening, the Court

23   recommends granting Plaintiff’s motion for leave to amend but screening out the state law claims

24   and the claims against the Doe Defendants.

25           Based on the foregoing, the Court will recommend that Plaintiff’s motion for leave to

26   amend be granted, but that only certain claims be allowed to proceed, as described below.
27
             2
               To the extent Defendants believe that they need to conduct additional discovery based on the facts alleged
28   in the amended complaint, they may file an appropriate motion.


                                                              6
 1   IV.     SCREENING OF AMENDED COMPLAINT

 2               a. Screening Requirement

 3           The Court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 8   As Plaintiff is proceeding in forma pauperis (ECF No. 11), the Court may also screen the

 9   complaint under 28 U.S.C. § 1915. “Notwithstanding any filing fee, or any portion thereof, that

10   may have been paid, the court shall dismiss the case at any time if the court determines that the

11   action or appeal fails to state a claim upon which relief may be granted.” 28 U.S.C. §

12   1915(e)(2)(B)(ii).

13           A complaint is required to contain “a short and plain statement of the claim showing that

14   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

15   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

16   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

17   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

18   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting

19   Twombly, 550 U.S. at 570). The mere possibility of misconduct falls short of meeting this

20   plausibility standard. Id. at 679. While a plaintiff’s allegations are taken as true, courts “are not
21   required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681

22   (9th Cir. 2009) (internal quotation marks and citation omitted). Additionally, a plaintiff’s legal

23   conclusions are not accepted as true. Iqbal, 556 U.S. at 678.

24           Pleadings of pro se plaintiffs “must be held to less stringent standards than formal

25   pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (holding that

26   pro se complaints should continue to be liberally construed after Iqbal).
27               b. Summary of Plaintiff’s Amended Complaint

28           On May 5, 2017, Plaintiff was scheduled for a medical appointment at the Facility “E”


                                                         7
 1   PCP clinic at 12:30 A.M. The appointment was set by a neurosurgeon to follow up and evaluate

 2   Plaintiff’s incontinence after a surgical procedure performed on April 13, 2016.

 3           Plaintiff arrived at “E” yard PCP and proceeded to turn over his prison identification card

 4   and inmate priority pass to Defendant correctional officers John Doe 3 and John Doe 4, who were

 5   assigned to post at “E” yard PCP clinic. Plaintiff was ordered into a holding cell.

 6           Approximately one hour later, Plaintiff was escorted into an examination room.

 7   Defendant Dr. Kokor3 asked Plaintiff to remove his pants, drop his boxers, and face the wall. As

 8   Plaintiff walked towards the wall, Defendant LVN Mata was called. Defendant Mata “stated with

 9   a burlesque tone ‘I already know[,]’ and laughed.”

10           While Plaintiff was bent over a bed facing the wall, Defendant Kokor put on latex gloves

11   and, without warning or lubrication, stuck two fingers into Plaintiff’s rectum in a very violent and

12   vicious manner. Plaintiff yelled at him to stop, and asked him to explain what he was doing.

13   Defendant Kokor answered with an apology, and in a nervous tone informed Plaintiff that the

14   neurosurgeon had ordered an anal exam. Defendant Kokor then again stuck two fingers into

15   Plaintiff’s rectum, with such force that it caused extreme pain.

16           Plaintiff got off the table and yelled “get the fuck off me!!” At that time Defendant Mata

17   ran outside and summoned Defendants John Doe 3 and John Doe 4. Plaintiff complained about

18   the use of force and vicious sexual assault, and notified Defendant Kokor of legal action and a

19   staff complaint. Defendant Kokor threatened to take Plaintiff’s mobility vest and cane once

20   Plaintiff told him a staff complaint would be filed to report the sexual assault and medical
21   negligence.

22           Then, Defendants John Doe 3 and John Doe 4 walked in to the examination room, and

23   Defendant Kokor stated in a loud voice “this meeting is over.” Defendant Kokor ordered Plaintiff

24   to turn over his mobility vest and cane, which were assigned to Plaintiff due to complications

25   after spinal surgery on April 13, 2016. Defendant Kokor also deleted the “durable medical

26   equipment” from SOMS (offender details), canceled Plaintiff’s accommodation chronos for a
27
             3
              It is unclear why, but in his proposed amended complaint, Plaintiff refers to Defendant Kokor as “Koker.”
28   The Court will continue to refer to this defendant as Defendant Kokor.


                                                             8
 1   mobility vest and a cane, and removed Plaintiff’s housing restrictions for ground floor (limited

 2   stairs) and lower/bottom bunk only.

 3           Defendant Kokor did not follow established medical procedures in conducting the

 4   examination. The procedure requires the doctor to put one lubricated and gloved finger into the

 5   rectum of a patient.

 6           On May 6, 2017, after breakfast, Plaintiff approached Defendant John Doe 2, who was the

 7   assigned yard sergeant. John Doe 1, a correctional lieutenant, was also present. Plaintiff

 8   informed these defendants about the incident with Defendants Kokor and Mata. Plaintiff asked

 9   for assistance to report the incident, due to his documented disabilities. Both of these defendants

10   stated that they could not help Plaintiff and ordered him to return to his housing unit.

11           During morning day room, Plaintiff sought assistance from inmates. Plaintiff explained

12   what happened during the examination, and inmates assisted him in preparing and submitting a

13   staff complaint.

14                 c. Analysis of Plaintiff’s Claims

15                        i. Sexual Assault

16           Sexual harassment or abuse of an inmate by a corrections employee is a violation of the

17   Eighth Amendment. Wood v. Beauclair, 692 F.3d 1041, 1045-46 (9th Cir. 2012) (citing Schwenk

18   v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000)) (“In the simplest and most absolute of terms ...

19   prisoners [have a clearly established Eighth Amendment right] to be free from sexual abuse....”).

20   “[S]exual contact between a prisoner and a prison [employee] serves no legitimate role and is
21   simply not part of the penalty that criminal offenders pay for their offenses against society.

22   Where there is no legitimate penological purpose for a prison official's conduct, courts have

23   ‘presum[ed] malicious and sadistic intent.’” Wood, 692 F.3d at 1050-51 (quoting Giron v. Corr.

24   Corp. of Am., 191 F.3d 1281, 1290 (10th Cir. 1999)). Even sexual contact that is not violent and

25   leaves no physical injury is presumed unlawful when committed with malicious and sadistic

26   intent. Id.
27           Plaintiff alleged that, during a rectal exam, Defendant Kokor stuck two fingers into

28   Plaintiff’s rectum, without lubrication, and in a violent and vicious manner. Defendant Kokor


                                                       9
 1   apologized, but then again stuck two fingers into Plaintiff’s rectum with such force that it caused

 2   extreme pain.

 3           The Court finds that Plaintiff’s allegations are sufficient to allow his claim against

 4   Defendant Kokor for sexual assault in violation of the Eighth Amendment to proceed past

 5   screening.

 6                      ii. Excessive Force

 7           “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places

 8   restraints on prison officials, who may not ... use excessive physical force against prisoners.”

 9   Farmer v. Brennan, 511 U.S. 825, 832 (1994). “[W]henever prison officials stand accused of

10   using excessive physical force in violation of the [Eighth Amendment], the core judicial inquiry is

11   ... whether force was applied in a good-faith effort to maintain or restore discipline, or

12   maliciously and sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).

13           When determining whether the force was excessive, the court looks to the “extent of

14   injury suffered by an inmate ..., the need for application of force, the relationship between that

15   need and the amount of force used, the threat ‘reasonably perceived by the responsible officials,’

16   and ‘any efforts made to temper the severity of a forceful response.’” Hudson, 503 U.S. at 7

17   (quoting Whitley v. Albers, 475 U.S. 312, 321 (1986)). While de minimis uses of physical force

18   generally do not implicate the Eighth Amendment, significant injury need not be evident in the

19   context of an excessive force claim, because “[w]hen prison officials maliciously and sadistically

20   use force to cause harm, contemporary standards of decency always are violated.” Hudson, 503
21   U.S. at 9.

22           Plaintiff alleges that, during a rectal exam, Defendant Kokor stuck two fingers into

23   Plaintiff’s rectum, without lubrication, and in a violent and vicious manner. Defendant Kokor

24   apologized, but then again stuck two fingers into Plaintiff’s rectum, with such force that it caused

25   extreme pain. Additionally, Plaintiff alleges that, according to established procedures, Defendant

26   Kokor was only supposed to insert one finger, and was supposed to use lubrication.
27           The Court finds that Plaintiff has sufficiently alleged that Defendant Kokor used force

28   maliciously and sadistically to cause harm. Thus, Plaintiff’s claim against Defendant Kokor for


                                                       10
 1   excessive force in violation of the Eighth Amendment should proceed past screening.

 2                     iii. Deliberate Indifference to Serious Medical Needs

 3          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

 4   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

 5   1096 (9th Cir. 2006), (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires

 6   Plaintiff to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s

 7   condition could result in further significant injury or the unnecessary and wanton infliction of

 8   pain,’” and (2) that “the defendant's response to the need was deliberately indifferent.” Id.

 9   (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (citation and internal

10   quotations marks omitted), overruled on other grounds by WMX Technologies v. Miller, 104

11   F.3d 1133 (9th Cir. 1997) (en banc)).

12          Deliberate indifference is established only where the defendant subjectively “knows of and

13   disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057

14   (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate

15   indifference can be established “by showing (a) a purposeful act or failure to respond to a

16   prisoner's pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d

17   at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high

18   risk of harm that is either known or so obvious that it should be known”) is insufficient to

19   establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

20   (1994) (citations omitted).
21          A difference of opinion between an inmate and prison medical personnel—or between

22   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

23   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

24   Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004). Additionally, “a complaint that a

25   physician has been negligent in diagnosing or treating a medical condition does not state a valid

26   claim of medical mistreatment under the Eighth Amendment. Medical malpractice does not
27   become a constitutional violation merely because the victim is a prisoner.” Estelle, 429 U.S. at

28   106. To establish a difference of opinion rising to the level of deliberate indifference, a “plaintiff


                                                       11
 1   must show that the course of treatment the doctors chose was medically unacceptable under the

 2   circumstances.” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

 3          Plaintiff alleges that, after he complained about the vicious assault and notified Defendant

 4   Kokor of legal action and a staff complaint, Defendant Kokor threatened to take Plaintiff’s

 5   mobility vest and cane (which were assigned to Plaintiff due to complications after a spinal

 6   surgery). Defendant Kokor then took his mobility vest and cane. Defendant Kokor also deleted

 7   the “durable medical equipment” from SOMS (offender details), canceled Plaintiff’s

 8   accommodation chronos for a mobility vest and a cane, and removed Plaintiff’s housing

 9   restrictions for ground floor (limited stairs) and lower/bottom bunk only.

10          Plaintiff has sufficiently alleged that Defendant Kokor took necessary medical

11   accommodations from Plaintiff not for medical reasons, but in retaliation for Plaintiff’s actions.

12   Accordingly, the Court finds that Plaintiff’s claim against Defendant Kokor for deliberate

13   indifference to serious medical needs in violation of the Eighth Amendment should proceed past

14   screening.

15          However, the Court also finds that Plaintiff failed to state a claim for deliberate

16   indifference to serious medical needs against any other defendant. Based on Plaintiff’s

17   allegations, it appears that only Defendant Kokor was responsible for taking necessary medical

18   accommodations from Plaintiff.

19                      iv. Failure to Protect

20          To establish a failure to protect claim, the prisoner must establish that prison officials
21   were deliberately indifferent to a sufficiently serious threat to the prisoner’s safety. Farmer v.

22   Brennan, 511 U.S. 825, 837 (1994). “‘Deliberate indifference’ has both subjective and objective

23   components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner

24   must show that “the official [knew] of and disregard[ed] an excessive risk to inmate... safety; the

25   official must both be aware of facts from which the inference could be drawn that a substantial

26   risk of serious harm exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at
27   837. “Liability may follow only if a prison official ‘knows that inmates face a substantial risk of

28   serious harm and disregards that risk by failing to take reasonable measures to abate it.’”


                                                       12
 1   Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).

 2           Plaintiff alleges that Defendant Mata was present in the medical examination room during

 3   the assault by Defendant Kokor. Despite being present when assault was occurring, Defendant

 4   Mata did not do anything to protect Plaintiff from the assault.

 5           The Court finds that these allegations are sufficient to allow Plaintiff’s failure to protect

 6   claim against Defendant Mata to proceed past screening.

 7           However, the Court also finds that Plaintiff failed to state a failure to protect claim against

 8   any other defendant. Plaintiff alleges that Defendant John Doe 1, Defendant John Doe 2,

 9   Defendant John Doe 3, and Defendant John Doe 4 failed to promptly report the incident.

10   However, this alone is not sufficient to establish a failure to protect claim. As described above,

11   Plaintiff must sufficiently allege that these defendants knew of and disregarded an excessive risk

12   to Plaintiff’s safety. Here, the alleged assault was over by the time these four defendants got

13   involved, and there are no allegations suggesting that Plaintiff was at risk of being assaulted

14   again. Accordingly, Plaintiff has failed to state a claim against these defendants for failure to

15   protect. Plaintiff’s failure to protect claim against Defendant Mata based solely on her failure to

16   report does not state a cognizable claim for the same reason.

17                       v. Retaliation

18           A retaliation claim requires “five basic elements: (1) an assertion that a state actor took

19   some adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and

20   that such action (4) chilled the inmate's exercise of his First Amendment rights, and (5) the action
21   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,

22   567-68 (9th Cir. 2005) (footnote omitted); accord Watson v. Carter, 668 F.3d 1108, 1114-15 (9th

23   Cir. 2012); Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).

24           While prisoners have no freestanding right to a prison grievance process, see Ramirez v.

25   Galaza, 334 F.3d 850, 860 (9th Cir.2003), “a prisoner's fundamental right of access to the courts

26   hinges on his ability to access the prison grievance system,” Bradley v. Hall, 64 F.3d 1276, 1279
27   (9th Cir.1995), overruled on other grounds by Shaw v. Murphy, 532 U.S. 223, 230 n.2 (2001).

28   Because filing administrative grievances and initiating civil litigation are protected activities, it is


                                                        13
 1   impermissible for prison officials to retaliate against prisoners for engaging in these activities.

 2   Rhodes, 408 F.3d at 567.

 3           Plaintiff alleges that, after he complained about the vicious assault and notified Defendant

 4   Kokor of legal action and a staff complaint, Defendant Kokor threatened to take Plaintiff’s

 5   mobility vest and cane (which were assigned to Plaintiff due to complications after a spinal

 6   surgery). Defendant Kokor then took his mobility vest and cane. Defendant Kokor also deleted

 7   the “durable medical equipment” from SOMS (offender details), canceled Plaintiff’s

 8   accommodation chronos for a mobility vest and a cane, and removed Plaintiff’s housing

 9   restrictions for ground floor (limited stairs) and lower/bottom bunk only.

10           The Court finds that Plaintiff’s allegations are sufficient to allow his claim against

11   Defendant Kokor for retaliation in violation of the First Amendment to proceed past screening.

12                      vi. Fourteenth Amendment

13           Plaintiff’s Fourteenth Amendment claim fails because it violates Federal Rule of Civil

14   Procedure 8(a). “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

15   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must

16   contain “a short and plain statement of the claim showing that the pleader is entitled to

17   relief.” Fed. R. Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of

18   what the plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at

19   512 (internal quotation marks and citation omitted). Detailed factual allegations are not required,

20   but “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory
21   statements, do not suffice.” Iqbal, 556 U.S. at 678. Plaintiff must set forth “sufficient factual

22   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Id.

23           Plaintiff states that he is bringing a claim against all Defendants under the Fourteenth

24   Amendment, and proceeds to list regulations, laws, and constitutional amendments that he

25   believes were violated. This does not satisfy Rule 8. Plaintiff does not explain how the facts

26   alleged relate to any of the listed regulations, laws, or constitutional amendments, or how the
27   violation of these regulations, laws, and constitutional amendments violated his Fourteenth

28   Amendment rights. There are also no allegations that demonstrate that each defendant is


                                                        14
 1   responsible for the alleged violations.4

 2                        vii. State Law Claims

 3            California’s Government Claims Act5 requires that a tort claim against a public entity or

 4   its employees be presented to the California Victim Compensation and Government Claims

 5   Board, formerly known as the State Board of Control, no more than six months after the cause of

 6   action accrues. Cal. Gov’t Code §§ 905.2, 910, 911.2, 945.4, 950–950.2. Presentation of a

 7   written claim, and action on or rejection of the claim are conditions precedent to suit. State v.

 8   Superior Court of Kings County (Bodde), 32 Cal.4th 1234, 1245 (Cal. 2004); Mangold v.

 9   California Pub. Utils. Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995). To state a tort claim against

10   a public entity or employee, a plaintiff must allege compliance with the Government Claims Act.

11   Bodde, 32 Cal.4th at 1245; Mangold, 67 F.3d at 1477; Karim-Panahi v. Los Angeles Police Dept.,

12   839 F.2d 621, 627 (9th Cir. 1988).

13            Plaintiff brings state law claims, including a negligence claim and a medical malpractice.

14   However, Plaintiff failed to allege compliance with California’s Government Claims Act.

15   Therefore, the Court finds that Plaintiff has failed to state any cognizable state law claims.

16    V.      RECOMMENDATION AND ORDER

17            Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that:

18                1. Plaintiff’s motion for leave to amend be GRANTED;

19                2. The Clerk of Court be directed to file Plaintiff’s proposed amended complaint;

20                3. This case proceed on Plaintiff’s claim against Defendant Mata for failure to protect
21                     in violation of the Eighth Amendment, and on his claims against Defendant Kokor

22                     for sexual assault in violation of the Eighth Amendment, excessive force in

23                     violation of the Eighth Amendment, deliberate indifference to serious medical

24                     needs in violation of the Eighth Amendment, and retaliation in violation of the

25            4
                A plaintiff must demonstrate that each named defendant personally participated in the deprivation of his
     rights. Iqbal, 556 U.S. at 676-77. In other words, there must be an actual connection or link between the actions of
26   the defendants and the deprivation alleged to have been suffered by Plaintiff. See Monell v. Dep't of Soc. Servs. of
     City of N.Y., 436 U.S. 658, 691, 695 (1978).
27            5
                This Act was formerly known as the California Tort Claims Act. City of Stockton v. Superior Court, 42
     Cal. 4th 730, 741-42 (Cal. 2007) (adopting the practice of using Government Claims Act rather than California Tort
28   Claims Act).


                                                              15
 1                  First Amendment;

 2               4. All other claims and defendants be DISMISSED; and

 3               5. Defendants be given twenty-one days to file a responsive pleading to the amended

 4                  complaint.

 5          These findings and recommendations are submitted to the United States district judge

 6   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

 7   (21) days after being served with these findings and recommendations, any party may file written

 8   objections with the court. Such a document should be captioned “Objections to Magistrate

 9   Judge’s Findings and Recommendations.” Any reply to the objections shall be served and filed

10   within seven (7) days after service of the objections. The parties are advised that failure to file

11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.

12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394

13   (9th Cir. 1991)).

14          Additionally, IT IS ORDERED that:

15               1. Plaintiff’s request for the Court to order Defendants to identify the Doe

16                  Defendants is DENIED;

17               2. Plaintiff’s request for a meet and confer hearing is DENIED;

18               3. Plaintiff’s request that Felipe Garcia be permitted to assist him in any/all future

19                  conferences related to this case is DENIED, without prejudice;

20               4. Plaintiff’s request for judicial notice is DENIED; and
21               5. Plaintiff’s request for a copy of his original complaint is DENIED.

22
     IT IS SO ORDERED.
23

24      Dated:     January 31, 2020                             /s/
25                                                      UNITED STATES MAGISTRATE JUDGE

26
27

28


                                                       16
